DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-2, 5-7, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US7891464) in view of Koopman (US20150125268).
With respect to claim 1 Tang discloses an air cooled enclosure (figure 1) comprising:
A chassis that receives at least one heat-generating functional component of an information handling system (column 1 lines 5-15 the device is associated with computers);
A fan ( see figures 1 and 2 of Tang) positioned within the chassis to move air within the chassis to convectively cool the at least one heat generating functional component and
An acoustic resonator (22 in figure 2) comprising a resonator body having a cavity (40) sized to resonate at an acoustic frequency corresponding to a selected acoustic noise frequency associated with 
Regarding the tuning of the resonant frequency to be as close as possible to a blade pass frequency of the fan for high speed operation Koopman (paragraph 28) discloses the tuning of a resonant cavity with respect to blade pass frequency. The selection of the blade pass frequency to be associated  with the high speed operation of the fan would have been obvious to one of ordinary skill as such speeds of fans tend to be the loudest speed of the fan. This selection would have been only a matter of optimization of the resonance frequency associated with a blade pass frequency. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 2 Tang as modified by Koopman further discloses an air duct provided within the chassis (see figure 1), the air duct sized to allow air flow around the acoustic resonator (the term is broad enough to encompass both the meaning “surrounding” and the meaning “proximate to”) which is received within the air duct (see figure 2), the air duct having a terminal opening positioned proximate to the at least one heat-generating function al component to enable convective air cooling of the at least one heat-generating functional component; and 
One or more support structures that attach the acoustic resonator to At least one of the air duct and the fan (bolt 30 in figure 2).
With respect to claim 5 Tang further discloses wherein the resonator body comprises a central insert (refer to any one of the dividing members which separate the respective cavities 40 form one another) positioned within the cavity to reduce an internal volume of the cavity and shaped to direct acoustic vibration between the central insert and an interior surface of the cavity to affect a resonate frequency of the cavity.

At least one heat-generating functional component (computer); and 
An air cooled enclosure comprising:
 A chassis that receives at least one heat-generating functional component of an information handling system (column 1 lines 5-15 the device is associated with computers);
A fan ( see figures 1 and 2 of Tang) positioned within the chassis to move air within the chassis to convectively cool the at least one heat generating functional component and
An acoustic resonator (22 in figure 2) comprising a resonator body having a cavity (40) sized to resonate at an acoustic frequency corresponding to a selected acoustic noise frequency associated with the fan and having an opening  (36) to the cavity directed toward and positioned at a distance from the fan to receive and attenuate acoustic noise, the cavity having a transverse area that is related to resonance frequency (any and all of the dimensions of the resonant cavity will be related to resonance frequency). 
Regarding the tuning of the resonant frequency to be as close as possible to a blade pass frequency of the fan for high speed operation Koopman (paragraph 28) discloses the tuning of a resonant cavity with respect to blade pass frequency. The selection of the blade pass frequency to be associated  with the high speed operation of the fan would have been obvious to one of ordinary skill as such speeds of fans tend to be the loudest speed of the fan. This selection would have been only a matter of optimization of the resonance frequency associated with a blade pass frequency. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 7 Tang as modified by Koopman further discloses an air duct provided within the chassis (see figure 1), the air duct sized to allow air flow around the acoustic resonator (the term is broad enough to encompass both the meaning “surrounding” and the meaning “proximate to”) 
One or more support structures that attach the acoustic resonator to At least one of the air duct and the fan (bolt 30 in figure 2).
With respect to claim 10 Tang further discloses wherein the resonator body comprises a central insert (refer to any one of the dividing members which separate the respective cavities 40 form one another) positioned within the cavity to reduce an internal volume of the cavity and shaped to direct acoustic vibration between the central insert and an interior surface of the cavity to affect a resonate frequency of the cavity.
With respect to claim 11 Tang discloses a method comprising:
Making an acoustic resonator comprising a resonator body having a cavity (40) sized to resonator at an acoustic frequency corresponding to a selected acoustic noise frequency of a fan, the cavity having a transverse area that is related to resonance frequency;
Receiving at least one heat generating functional component of an information handling system within a chassis (see column the device is associate with a computer);
Positioning a fan within the chassis to move air (see figure 1) within the chassis to convectively cool the at least one heat generating functional component; and
Aligning with and spacing away an opening to the cavity of the acoustic resonator from a face of the fan to respectively receive acoustic noise and to allow airflow to pass around the resonator body to the face of the fan (see figure 2, the resonator is so mounted and aligned that flow will pass around the resonator body. (the term around being broad enough to encompass both “surround” and proximate”).
Regarding the tuning of the resonant frequency to be as close as possible to a blade pass frequency of the fan for high speed operation Koopman (paragraph 28) discloses the tuning of a resonant cavity with respect to blade pass frequency. The selection of the blade pass frequency to be associated  with the high speed operation of the fan would have been obvious to one of ordinary skill as such speeds of fans tend to be the loudest speed of the fan. This selection would have been only a 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 12 Tang as modified by Koopman further discloses providing an air duct (as is seen in figures 1 and 2);;
Receiving the acoustic resonator and the fan within the air duct (see figures 1 and 2); and Positioning the air duct within the chassis to present a terminal opening proximate to the at least one heat-generating functional component to direct convective cooling air across the at least one heat-generating functional component.
With respect to claim 15 Tang further discloses wherein making the acoustic resonator comprises attaching a central insert within the cavity (see the dividing elements within the cavity to form the separate cavities 40) to reduce an internal volume of the cavity to affect a resonance frequency of the cavity.
2. Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US7891464) in view of Koopman (US20150125268) as applied to claims 2, 7, and 11 above, and further in view of Galliot (US2017043).
With respect to claims 3,8 and 13 Tang as modified discloses the invention as claimed except for the provision of the longitudinal grooves to enhance flow provided on an outer surface of the resonator body to enhance flow within the chassis. 
Galliot discloses the inclusion of flow enhancing grooves (see figures and column 4) provided longitudinally to enhance flow.
It would have been obvious to incorporate the teachings of flow enhancing grooves as taught by Galliot and to place them in any location where enhanced flow would be desired. This would at mot be a mere rearrangement of the parts. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
s 4,9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US7891464) in view of Koopman (US20150125268) and  in further view of Chen (US20190024675).
With respect to claims 4,9 and 14 Tang as modified discloses the acoustic resonator is positioned upstream of the fan in the air duct.
Tang does not disclose wherein the resonator comprises a conical outer surface of the resonator body that directs air flow around the resonator body.
Chen discloses an upstream flow redirecting body which includes a conical outer surface that redirects the flow around the body to enhance the flow through the duct.
It would have been obvious to combine the teachings of Chen to use a conical body to improve flow through the duct and to provide the resonant cavity within the body so as to simplify the number of parts of the device. This would allow for simplicity in installation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837